Citation Nr: 0725121	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  93-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's mother and sister


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to December 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In August 2002, the Board reopened the veteran's claim for 
service connection for an acquired psychiatric disorder based 
on new and material evidence.  In May 2003, the Board 
remanded the case to the RO.  In October 2003, the Board 
denied the veteran's claim.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court), and in March 2007, the Court granted a joint motion 
by the parties and remanded the claim to the Board.   


FINDING OF FACT

The veteran's current psychiatric disability was first shown 
many years after service and is not due to any incident of 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5103 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In this case, the appellant has a current psychiatric 
disorder, diagnosed as schizophrenia.  Accordingly, the 
appellant satisfies the initial criteria of having a current 
disability.  

The service medical records do not contain any findings of 
psychiatric symptoms, and no references to psychiatric 
complaints or treatment.

The evidence shows that in 1988, about eight years after 
discharge, the appellant was first diagnosed with a 
psychiatric disability.  The summary of the veteran's 
hospitalization at a VA facility from June 1988 to August 
1988 indicates that this was his first admission and states:

Lately he stopped taking care of his personal 
needs, not eating or sleeping & staying shut in his 
room for last 2 years.  He was promptly admitted to 
prevent still further deterioration.

The diagnosis was catatonic schizophrenia, and the prognosis 
was poor.

The veteran's sister testified in May 1991 at the RO that the 
veteran first received treatment for a psychiatric disability 
in 1988, eight years after he was discharged from service.  
His sister explained that she observed that the veteran's 
demeanor had changed after he returned from active duty.  She 
recounted that the veteran's conditioned continued to worsen 
until 1988 when he was admitted to the hospital.  When she 
testified in January 1994, she stated that she had taken the 
veteran to VA many times but that he was denied treatment 
because he did not have any document to prove that he was a 
veteran.  His mother also testified at the January 1994 
hearing.  His mother testified that when the veteran returned 
home from the military he was very nervous, used offensive 
words, and that his unusual behavior began the first day he 
arrived home.  His sister has stated that when the veteran 
came home from the military, he was distracted.  She reported 
that he did not receive treatment prior to 1988.  

In a September 1999 VA medical questionnaire, a private 
physician diagnosed the veteran with schizophrenia that was 
"reportedly service connected."  The private physician did 
not cite the evidence upon which his conclusion was based.  
In fact, the use of the word "reportedly" suggests that the 
physician did not render an opinion himself concerning 
whether the veteran's psychiatric disorder was incurred 
during his military service, but was repeating what had been 
reported to him.

VA examined the veteran in March 2003.  The VA examiner 
indicated that she had thoroughly reviewed the veteran's 
claims file and found no evidence of complaints or treatments 
for a neuropsychiatric condition during the veteran's 
service.  Based on a psychiatric examination of the veteran, 
she diagnosed chronic schizophrenic disorder, 
undifferentiated type.  The examiner found no evidence that 
the veteran had any kind of emotional or psychiatric symptoms 
during service or that he had received an evaluation or 
evaluation for a neuropsychiatric disorder.  There was no 
evidence that the veteran had any specific event or situation 
during service that might have provoked his current 
neuropsychiatric disorder.  There was no evidence of any 
treatment, at least not on a regular basis, or any diagnosis 
during the years that followed his discharge from Military 
service until VA admitted him in 1988. The examiner concluded 
that, based upon the available evidence, there was no 
relationship, and it was very unlikely, that the veteran's 
current neuropsychiatric disorder was related to his military 
service.  The examiner subsequently reviewed the March 2003 
VA Social and Industrial Field Survey.  Based on her review, 
she noted that it confirmed her earlier impression that the 
veteran's current neuropsychiatric disorder was not in any 
way likely to be related to the veteran's military duty or to 
any event during service.  

The service medical records are negative for a finding of a 
psychiatric disorder.  The post-service medical evidence 
reveals that the veteran was not diagnosed with a psychiatric 
disorder until 1988, which was eight years after his 
discharge.  The March 2003 VA examiner, based on a thorough 
review of the record, opined that the veteran's current 
psychiatric disorder was not related to an incident or 
disorder during service.  The Board finds this March 2003 VA 
psychiatric examination report compelling because the 
examiner's recitation of the evidence is consistent with the 
evidence in the claims file.  The VA physician thoroughly 
discussed the veteran's medical history, reviewed the claims 
file, and explained the reasons for her conclusion.  It is 
noted that the veteran's representative has argued that it is 
not clear that the VA examiner considered the lay statements 
in the file. However, the examiner reported that the claims 
folder, which contained the lay statements, was thoroughly 
reviewed; thus, the lay statements were considered by the 
examiner.  

The evidence in favor of the veteran's claim lacks probative 
weight.  The private physician who completed the September 
1999 VA medical questionnaire did not cite the basis of the 
statement that the veteran had schizophrenia that was 
"reportedly service connected," and the Board finds that 
this evidence lacks weight and probative value when compared 
to the evidence discussed above.  To the extent that it may 
reflect the physician's opinion - rather than a recitation of 
what he had been told -- a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).   An examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The Board has considered additional private evidence, to 
include a certificate from Centro De Salud Mental De La 
Cumunidad dated from January 1994, and VA outpatient 
treatment records from July 1997 through 2002.  This evidence 
does not indicate that a psychiatric disorder developed 
during service.  

Medical expertise is required to causally relate the origin 
of a current disability to the veteran's military service.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Clyburn 
v. West, 12 Vet. App. 296 (1999).

The appeal has been returned to the Board so that the Board 
can specifically discuss the lay statements and lay testimony 
of the veteran's family members and friends.  This includes 
numerous written statements from friends and family in 
support of the veteran's claim, a transcript of a May 1991 
hearing at the RO in which the veteran's sister testified, 
and a transcript of a January 1994 hearing at the RO in which 
the veteran's mother and sister testified.  The veteran did 
not testify at either hearing.  The veteran's mother and 
sister are not medically trained, and thus their testimony at 
the 1991 and the 1994 hearings lacks probative value when 
considering diagnosis or etiology of a disorder.  See 
Espiritu.  The same is true for the other lay statements of 
record.  While they are competent to attest to matters 
susceptible to lay observation, as lay people, they are not 
competent to provide an opinion requiring medical expertise, 
such as an opinion that a current an acquired psychiatric 
disorder is etiologically related to a disease or incident 
during service.  See Espiritu.  Thus, this testimony and 
these statements are used to describe the veteran's behavior, 
actions, and statements, which then must be evaluated to 
determine whether they show that the veteran's currently 
diagnosed schizophrenia was present either during his active 
military service or manifested to a degree of 10 percent 
within the initial post-service year.

Service connection may be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b) (2006).  The United States Court of Appeals for 
the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), has held that while the Board is entitled 
to weigh the credibility of lay evidence, a lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on competent lay 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.   


In this case, the Board concludes that the lay evidence 
presented by the veteran and his friends and family, 
concerning his continuity of symptoms after service, is not 
credible when weighed against the medical evidence from and 
after service.  It is claimed that the veteran has had 
symptoms of his current psychiatric disability since his 
military service.  When considering both the lay and the 
medical evidence, the Board gives more weight to the 
contemporaneous medical evidence than to the lay statements 
made for the purpose of supporting the veteran's claim.  The 
medical evidence in the veteran's claims file simply does not 
support the proposition that he has had symptoms of his 
current psychiatric disability since his military service.  

The Board notes that, in his May 1989 claim, the veteran 
reported that he was treated in service in 1979 and 1980, but 
his sister has testified that he was not treated during 
service.  (See, hearing transcript in May 1991 and in January 
1994).  This testimony is consistent with the service medical 
records, which do not refer to any psychiatric complaints, 
symptoms, or treatment.  Thus, the veteran's statements are 
unreliable.  

The lay statements, particularly the testimony of the 
veteran's sister and mother, are to the effect that the 
veteran had symptoms from the day he returned home from 
service.  This testimony is not consistent with the 
contemporaneous medical records: the service medical records, 
which do not refer to any psychiatric symptoms or complaints, 
and the first medical evidence of a psychiatric disorder.  
The summary of the hospitalization beginning in June 1988 
clearly refers to an acute exacerbation of the veteran's 
psychiatric symptoms.  But it also only dates his symptoms 
from two years prior to the hospitalization - not all the way 
back to 1980, in contrast to the lay evidence.  Because there 
is good reason to provide an accurate report of symptoms when 
seeking medical treatment, the Board give more weight to the 
contemporaneous medical records than to the later lay 
statements made for the purpose of supporting the veteran's 
claim for service connection.

Lay parties are competent to report subjective complaints; 
however, the Board does not find the veteran's or his friends 
and family's allegations and reported history credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, there are objective documents, 
described above, that clearly refute his reported history.  
Because of the inconsistencies, and the lack of any 
corroborating evidence, the Board finds that the lay 
allegations have limited, if any, probative value.  
Consequently, the lay statements do little to establish 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
This evidence weighs heavily against a finding that the 
veteran had psychiatric problems in service and continuously 
thereafter.  

The Board has considered the veteran's assertions that his 
psychiatric disorder had its onset in service or within the 
first post-service year, and while he, his friends, and his 
family members may believe that it did, as a lay persons 
without medical expertise their assertions are not competent 
medical evidence.  A lay person has no competence to offer a 
medical opinion in that regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence demonstrates that a 
chronic psychiatric disorder was not present in service or 
until several years thereafter and was not due to service; 
not only is there a lack of contemporaneous medical evidence 
supporting any claims of continuity of symptomatology; there 
are documents contradicting such a claim.  Therefore, the lay 
allegations as to post-service continuity of symptoms are not 
credible and not persuasive.

Duties to Notify and Assist
 
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The initial denial of this claim occurred in 1992.  The RO's 
March 2002 letter described the evidence needed to support 
the veteran's claim for service connection.  This was after 
the initial denial which found that no new and material 
evidence had been received to reopen the claim for service 
connection from which the claim regarding service connection 
stems.  This notice informed the veteran of what the evidence 
must show to establish entitlement to service connection, 
what had been done on his claim, what information or evidence 
VA needed, what the veteran could do to help with his claim, 
when and where to send information or evidence, and VA's duty 
to assist him.  While he was not specifically told to send 
evidence he had in his possession, he was informed that he 
could  submit any additional evidence not previously 
considered by the RO as well as where and when to send the 
evidence.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  The 1992 claim was eventually 
reopened.  Thereafter, the appellant received content-
complying notice and proper subsequent VA process.  The 
requisite notice was ultimately provided to the appellant 
before the final transfer and certification of the case to 
the Board, and he had ample time in which to respond to the 
notice letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Any deficiencies in VA's 
duties to notify or to assist in this regard are harmless, as 
service connection has been denied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  There were two hearings before a 
hearing officer at the RO.  The appellant has been examined, 
an opinion has been rendered, and records have been obtained.  
He has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


